Citation Nr: 1035010	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  10-28 971	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to a one time payment from the Filipino Veterans 
Equity Compensation Fund.


ATTORNEY FOR THE BOARD

J. Hager, Counsel


INTRODUCTION

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

This matter comes before the Board of Veterans' Appeals (Board) 
from a December 2009 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Manila, Philippines.  In 
that decision, the RO denied the appellant's claim for a one time 
payment from the Filipino Veterans Equity Compensation Fund.


FINDING OF FACT

The appellant is not shown to have had active military, naval, or 
air service, and is not an individual or a member of a group 
considered to have performed active military, naval, or air 
service.


CONCLUSION OF LAW

The appellant does not have status as a veteran for purposes of 
his claim for a one time payment from the Filipino Veterans 
Equity Compensation Fund, and therefore does not meet the 
requirements of basic eligibility for these VA benefits.  38 
U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.40, 3.41, 
3.203 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and 
implementing regulations impose obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2009).  

In some cases, however, the VCAA need not be considered because 
the issue presented is solely one of statutory interpretation 
and/or the claim is barred as a matter of law. See Smith v. 
Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 
38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a 
matter of law, entitlement to the benefit claimed cannot be 
established); 38 C.F.R. § 3.159(d)(3) (VA will refrain from or 
discontinue assistance with regard to a claim requesting a 
benefit to which the claimant is not entitled as a matter of 
law).  This is such a case. As discussed below, the facts are not 
in dispute; instead, resolution of the claim is wholly dependent 
on interpretation of the applicable laws and regulations 
pertaining to veteran status.  The VCAA is therefore inapplicable 
and need not be considered in this case.  See Mason v. Principi, 
16 Vet. App. 129, 132 (2002); Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); see also VAOPGCPREC 5-2004 (June 23, 2004).

In order to be eligible for benefits administered by the VA, the 
evidence must establish that the individual seeking benefits is a 
veteran.  The term "veteran" is defined in 38 U.S.C.A. § 101(2) 
as a person who served in the active military, naval, or air 
service, and who was discharged or released therefrom under 
conditions other than dishonorable.

38 U.S.C.A. § 107(a) provides that service before July 1, 1946, 
in the organized military forces of the Government of the 
Commonwealth of the Philippines, while such forces were in the 
service of the Armed Forces of the United States pursuant to the 
military order of the President dated July 26, 1941, including 
among such military forces organized guerrilla forces under 
commanders appointed, designated, or subsequently recognized by 
the Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, will not be 
deemed to have been active military, naval, or air service except 
for specified benefits including disability compensation benefits 
authorized by chapter 11, title 38, United States Code.  38 
U.S.C.A. § 107(a).  Under 38 C.F.R. § 3.40, certain service with 
the Commonwealth Army of the Philippines, with the Philippine 
Scouts, and guerilla service is included for VA benefits 
purposes.  These include service of persons enlisted under 
section 14, Public Law 190, 79th Congress (Act of October 6, 
1945).

Under 38 C.F.R. § 3.203(a), the VA may accept evidence of service 
submitted by a claimant, such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or original Certificate of 
Discharge, without verification from the appropriate service 
department, if the evidence meets the following conditions: (1) 
The evidence is a document issued by the service department. A 
copy of an original document is acceptable if the copy is issued 
by the service department or if the copy was issued by a public 
custodian of records who certifies that it is a true and exact 
copy of the document in the custodian's custody; and (2) the 
document contains needed information as to length, time and 
character of service; and (3) in the opinion of VA, the document 
is genuine and the information contained in it is accurate.

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of 38 C.F.R. § 
3.203(a), VA is required to request verification of service from 
the service department.  See 38 C.F.R. § 3.203(c).

Under 38 C.F.R. §§ 3.40 and 3.41, certification of service is a 
prerogative of the service department, and the VA has no 
authority to amend or change their decision. The Court has held 
that findings by a United States service department verifying or 
denying a person's service are binding and conclusive upon the 
VA.  See Spence v. West, 13 Vet. App. 376, 380 (2000); Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 Vet. 
App. 232, 237 (1994); Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).

Under the recently enacted American Recovery and Reinvestment 
Act, a new one-time benefit is provided for certain Philippine 
veterans to be paid from the "Filipino Veterans Equity 
Compensation Fund." American Recovery and Reinvestment Act § 
1002, Pub. L. No. 111-5 (enacted February 17, 2009).  Payments 
for eligible persons will be either in the amount of $9,000 for 
non-United States citizens, or $15,000 for United States 
citizens.

For eligible persons who accept a payment from the Filipino 
Veterans Equity Compensation Fund, such payment "shall constitute 
a complete release of any claim against the United States by 
reason of [such] service ...." However, nothing in this act 
"prohibit[s] a person from receiving any benefit (including 
health care, survivor, or burial benefits) which the person would 
have been eligible to receive based on laws in effect as of the 
day before the date of the enactment of this Act."

Section 1002 (d) provides that an eligible person is any person 
who--(1) served--(A) before July 1, 1946, in the organized 
military forces of the Government of the Commonwealth of the 
Philippines, while such forces were in the service of the Armed 
Forces of the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in Chief, 
Southwest Pacific Area, or other competent authority in the Army 
of the United States; or (B) in the Philippine Scouts under 
section 14 of the Armed Forces Voluntary Recruitment Act of 1945 
(59 Stat. 538); and (2) was discharged or released from service 
described in paragraph (1) under conditions other than 
dishonorable.  Section 1002(j)(2) of the law also provides that 
VA will administer its provisions in a manner consistent with VA 
law including the definitions in 38 U.S.C.A. § 101 except to the 
extent otherwise provided in the statute.

The above summaries of the law and regulations as to what service 
constitutes active service for purposes of establishing veteran 
status reflect that, in order to qualify for compensation under 
the Filipino Veterans Equity Compensation Fund, a claimant must 
meet requirements that are included in the requirements under the 
law and regulations in effect prior to passage of this law.  
Thus, in order to show entitlement to a one time payment from the 
Filipino Veterans Equity Compensation Fund, a claimant must 
satisfy the criteria required for establishing basic eligibility 
for legal entitlement to VA benefits.

The appellant indicated in his February 2009 statement in support 
of claim (VA Form 21-4138), that he was applying for the one time 
payment from the Filipino Veterans Equity Fund as an honorably 
discharged Filipino veteran of World War II who served in the 
Armed Forces of the United States.  He indicated by checking a 
box that he served in the Commonwealth Army.  In response to his 
request, the RO requested verification of the appellant's service 
from the National Personnel Records Center (NPRC).  The NPRC 
responded in November 2009 that the appellant has no service as a 
member of the Phillipine Commonwealth Army, including the 
recognized guerillas, in the service of the United States Armed 
Forces.

As noted above, the Court has held that a service department 
determination as to whether an individual had qualifying service 
is binding on VA.  The service department has determined that the 
appellant had no qualifying service, and the appellant has 
submitted no evidence to the contrary.

As the service department's determination as to the service of 
the appellant is binding on VA, the Board concludes that the 
appellant is not considered a "veteran" for purposes of 
entitlement to VA benefits.  Veteran status is a prerequisite to 
entitlement to payment from the Filipino Veterans Equity 
Compensation Fund.  Therefore, the appellant's claim for 
entitlement to a one time payment from the Filipino Veterans 
Equity Compensation Fund must be denied as a matter of law.  See 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to a one time payment from the Filipino Veterans 
Equity Compensation Fund is denied.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


